EXHIBIT 10.2

 

EXECUTION VERSION

 

DEBT ASSUMPTION AND RELEASE AGREEMENT

 

This DEBT ASSUMPTION AND RELEASE AGREEMENT (this “Agreement”) is made as of
the 31st day of December, 2014 (the “Assignment Date”), by and between Fuse
Medical, LLC, a Delaware limited liability company (“Transferor”), Cooks Bridge,
LLC, a Delaware limited liability company (“Releasing Party”), and Fuse Medical,
Inc., a Delaware corporation (“Transferee”).

 

RECITALS

 

A. As of the date of this Agreement, Transferor owes Releasing Party the amount
outstanding set forth on Schedule A attached hereto (the “Outstanding Debt”).

 

B. As a result of its efforts to wind up its business, Transferor wishes to
assign all of its rights and obligations with respect to the Outstanding Debt to
its parent, Transferee, and Transferee wishes to accept such rights and assume
such obligations, all as set forth below (the “Assignment”).

 

C. Immediately after the Assignment, in further consideration for Transferor
permitting such Assignment, Transferee will issue 466,598 shares of Transferee’s
common stock (the “Shares”) pursuant to a Debt Conversion Agreement, dated as of
the date hereof, by and between Releasing Party and Transferee (the “Conversion
Agreement”) to retire, in full, the Outstanding Debt.

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Assignment.

 

(a) Transferor hereby irrevocably sells and assigns to Transferee, effective as
of the Assignment Date, all of its liabilities, obligations and commitments with
respect to the Outstanding Debt. On and after the Assignment Date, Transferee
shall have the same rights, duties and obligations as Transferor had, as a
borrower, and Transferor shall be irrevocably released from its obligations,
liabilities and responsibilities with respect to the Outstanding Debt. All
payments of interest, fees and other amounts or past due monies owed by
Transferor (including but not limited to legal expenses incurred by Transferor)
in respect of the Outstanding Debt shall be paid to Releasing Party by
Transferee.

 

(b) Except as set forth in Section 3(a), Transferor does not make any
representation or warranty of any kind to Releasing Party and, in particular,
the financial condition or creditworthiness of Transferee or Transferor.

 

2. Assumption and Agreement to be Bound. Transferee hereby accepts, effective as
of the Assignment Date, the assignment of all of Transferor’s liabilities,
obligations and commitments with respect to the Outstanding Debt, and assumes
and agrees to perform fully all of the obligations of Transferor with respect to
the Outstanding Debt.

 

 
1


--------------------------------------------------------------------------------




 

3. Representations and Warranties.

 

(a) Transferee and Transferor hereby represent and warrant to one another, as
applicable, that as of the Assignment Date:

 

(i) Transferor is duly authorized and qualified to sell and assign the
Outstanding Debt and transfer or assign the duties and obligations with respect
to the Outstanding Debt. Transferee is duly authorized and qualified to purchase
and accept the assignment of the Outstanding Debt and assume the duties and
obligations with respect to the Outstanding Debt.

 

(ii) This Agreement is valid and binding on Transferee and Transferor and
enforceable against Transferee and Transferor in accordance with its terms.

 

(b) Releasing Party hereby represents and warrants to Transferor and Transferee
that, as of the Assignment Date, the Outstanding Debt constitutes all of the
liabilities owed to it by Transferor immediately prior to the execution of this
Agreement.

 

4. Conditions. This Agreement is conditioned and contingent upon Releasing Party
and Transferee entering into the Conversion Agreement.

 

5. Release by Releasing Parties. Execution of this Agreement will automatically,
by operation of this Agreement and without any further action on the part of the
parties hereto, effect a release and discharge by Releasing Party and its
affiliates and past, present and future officers, directors, shareholders,
employees, agents, successors and assigns from all manner of action, cause and
causes of action, suits, debts, sums of money, accounts, covenants,
controversies, agreements, promises, damages, judgments, executions, costs,
expenses, rights, claims or demands whatsoever, at law or in equity, existing at
the date thereof, at any time before the date thereof, or thereafter arising,
both anticipated and unanticipated, known and unknown, contingent and
non-contingent, liquidated and non-liquidated, that Releasing Party has had, now
has, then has or may have against Transferor or its affiliates or past, present
or future officers, directors, shareholders, employees, agents, successors or
assigns by reason of any cause or thing, arising or to arise, out of the
Outstanding Debt and any and all agreements, purchase orders, invoices or other
arrangements, written or oral, with respect to the relationship between
Transferor and Releasing Party and concerning the Outstanding Debt. For purposes
herein, “Releasing Party” shall be deemed to include any affiliate of the
Releasing Party.

 

6. Waiver. Releasing Party hereby irrevocably waives its rights under any
applicable statute, rule, regulation, legal principle or legal doctrine that
provides that a general release does not extend to claims which a releasing
party does not know or suspect to exist in its favor at the time of executing
such release, which if known by Releasing Party, would have materially affected
its settlement with the released party.

 

7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
DELAWARE (REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
DELAWARE PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL MATTERS, INCLUDING, WITHOUT
LIMITATION, MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE AND REMEDIES.

 

 
2


--------------------------------------------------------------------------------




 

8. Miscellaneous.

 

(a) Headings. Article and Section headings have been inserted in this Agreement
as a matter of convenience for reference only and it is agreed that such article
and section headings are not a part of this Agreement and shall not be used in
the interpretation of any provision of this Agreement.

 

(b) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties relating to the subject matter hereof.

 

(c) Further Assurances. Each of the parties hereby agree to execute and deliver
such other instruments, and take such other action, as any party may reasonably
request in furtherance of the transactions contemplated by this Agreement.

 

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their respective successors and assigns. This
Agreement may not be assigned without the consent of the other parties hereto.

 

(e) Counterparts. This Agreement may be executed by facsimile or other
electronic signature, in counterparts, which, when taken together, shall
constitute one and the same original.

 

[SIGNATURE PAGES FOLLOW]

 

 
3


--------------------------------------------------------------------------------




 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  TRANSFEROR:          

FUSE MEDICAL, LLC, a Delaware limited liability company

  By: /s/ Alan Meeker     Name: Alan Meeker     Title: Manager               

TRANSFEREE:

 

FUSE MEDICAL, INC., a Delaware corporation

  By: /s/ Alan Meeker Name: Alan Meeker Title: Chief Executive Officer        

RELEASING PARTY:

 

COOKS BRIDGE, LLC, a Delaware limited liability company

  By: /s/ Rusty Shelton Name: Rusty Shelton Title: Manager

  

[SIGNATURE PAGE TO DEBT ASSUMPTION AND RELEASE AGREEMENT]

 

 
4


--------------------------------------------------------------------------------




 

EXECUTION VERSION

 

Schedule A

 

OUTSTANDING DEBT SCHEDULE

 

Note

 

Maturity Date

  Amount  

Promissory Note dated March 4, 2014, payable to Cooks Bridge, LLC from Fuse
Medical, LLC

 

3/4/2016

 

$

87,670.49

 

Promissory Note dated January 15, 2014, payable to Cooks Bridge, LLC from Fuse
Medical, LLC

 

1/14/2016

   

131,023.65

 

Promissory Note dated June 16, 2014, payable to Cooks Bridge, LLC from Fuse
Medical, LLC

 

6/16/2016

   

56,461.88

 

Promissory Note dated February 1, 2014, payable to Cooks Bridge, LLC from Fuse
Medical, LLC

 

1/31/2016

   

116,777.25

 

Promissory Note dated May 8, 2014, payable to Cooks Bridge, LLC from Fuse
Medical, LLC

 

5/8/2016

   

75,000.00

 

TOTAL:

 

 

 

$

466,933.27

 

 

 

5

--------------------------------------------------------------------------------